Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Prior art does not teach
“a body disposed between the first and second frames; … wherein a center of the upper surface and a center of the lower surface of the first through hole are offset from each other in a vertical direction, wherein a center of the upper surface and a center of the lower surface of the second through hole are offset from each other in the vertical direction” (claim 1); 
“a body disposed between the plurality of frames; a light emitting device disposed on the plurality of frames and the body … wherein a center of the upper surface and a center of the lower surface of each of the plurality of through holes is offset from each other in a vertical direction” (claim 11); nor
“a first frame having a first through hole; a second frame having a second through hole and spaced apart from the first frame in a first direction…each of the first and second through holes has an area of a lower surface larger than an area of the upper surface, wherein a part of the first through hole is not overlapped with the light emitting device in a vertical direction, and wherein a part of the second through hole is not overlapped with the light emitting device in the vertical direction” (claim 19).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FEIFEI YEUNG LOPEZ whose telephone number is (571)270-1882. The examiner can normally be reached M-F: 8am to 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571 270 7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





FYL
/FEIFEI YEUNG LOPEZ/Primary Examiner, Art Unit 2899